Order entered August 1, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00400-CV

                           IN THE INTEREST OF B.E.T., A CHILD

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-16-0527

                                             ORDER
       Before the Court is appellant’s July 25, 2017 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion and ORDER the brief tendered to this Court by appellant

on July 26, 2017 filed as of the date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE